255 S.E.2d 414 (1979)
41 N.C. App. 407
CAROLINA VIRGINIA FASHION EXHIBITORS, INC., a corporation,
v.
William L. GUNTER and Robert B. Russell, general partners trading and doing business under the name of Charlotte Development Associates, a Limited Partnership.
No. 7826SC743.
Court of Appeals of North Carolina.
June 5, 1979.
*417 Harkey, Faggart, Coira & Fletcher by Henry Lee Harkey and Francis M. Fletcher, Jr., and Farris, Mallard & Underwood by Ray S. Farris, Charlotte, for plaintiff-appellant.
Jones, Hewson & Woolard by Harry C. Hewson, Charlotte, for defendants-appellees.
CARLTON, Judge.
In its brief, plaintiff brings forward two "questions involved" from the four assignments of error in the record. The remaining assignments of error are deemed abandoned. Rule 28, N.C. Rules of Appellate Procedure.
Plaintiff contends that the trial court erred in failing to set aside and direct a modification of the arbitrators' award under G.S. 1-567.14(a)(1) in that there was an "evident miscalculation of figures" in paragraph four of the award, and under G.S. 1-567.14(a)(3) in that paragraph six of the award was "imperfect in a matter of form." We think that plaintiffs have misconstrued prevailing case and statutory law with respect to proper trial court and appellate court review of awards submitted to arbitration pursuant to Article 45A, Chapter 1, General Statutes of North Carolina. Plaintiff's brief is devoted exclusively to arguments about the arbitrators' interpretation of the evidence before them and alleged misconception of their legal responsibilities. For reasons stated hereinbelow, such arguments were irrelevant before the trial court and remain so before this Court.
The purpose of arbitration is to settle matters in controversy and avoid litigation. It is well established that parties to an arbitration will not generally be heard to impeach the regularity or fairness of the award. Exceptions are limited to such situations as those involving fraud, misconduct, bias, exceeding of powers and clear illegality. Ordinarily, an award is not vitiated or rendered subject to impeachment because of a mistake or error of the arbitrators as to the law or facts. See 6 C.J.S. Arbitration § 149, et seq., p. 397. The general rule is that errors of law or fact, or an erroneous decision of matters submitted to the judgment *418 of the arbitrators, are insufficient to invalidate an award fairly and honestly made. 5 Am.Jur.2d, Arbitration and Award, § 167, et seq., p. 643.
Of particular importance to this action is the rule that judicial review of an arbitration award is confined to determination of whether there exists one of the specific grounds for vacation of an award under the arbitration statute. 6 C.J.S. Arbitration § 162, p. 427.
The Uniform Arbitration Act was enacted by our legislature and is codified in Article 45A, Chapter 1 of the General Statutes. The pertinent provisions of G.S. 1-567.14, upon which plaintiff relies, provide as follows:
(a) [T]he court shall modify or correct the award where:
(1) There was an evident miscalculation of figures . . .
. . . . .
(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.
(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.
Plaintiff argues that there was "an evident miscalculation of figures" in paragraph four of the award which provides as follows:
The plaintiff is required and obligated to pay to the defendants two thirds of all ad valorem taxes on the land described in the agreement to lease and the presently existing improvements thereon, all charges for public utility services thereto, and all premiums for fire and extended coverages, public liability insurance and such multiperil coverage as defendants deem necessary in connection with the use of said land and the presently existing improvements thereon.
Plaintiff further argues that paragraph six of the award is "imperfect in a matter of form." It provides, in pertinent part, as follows:
This portion of the award is concerned with the interpretation of paragraph 9 of the agreement to lease and its application to matters at issue referred to in the complaint and in evidence presented. . ..
The practice of the parties indicates they interpreted paragraph 9, as applied to the building as erected and being used, to require the plaintiff to pay two thirds of the maintenance costs to be shared. No issue is presented as to this interpretation.
. . . . .
As applied to the situation in this case we award and declare maintenance expense to be the costs reasonably necessary to preserve and maintain in good order and repair the building as it has been constructed, added to, modified and altered, and the grounds forming a part of the premises as they have been shaped and landscaped. The building includes, without limitation, the air conditioning and heating systems, elevators, machinery, plumbing, wiring and all equipment used in connection with the building.
. . . . .
Applying our interpretation of paragraph 9, to the particular prayers for relief of plaintiff designated e., f, and g, we award as follows:
The plaintiff is required to pay two thirds of that portion, and only that portion, of the cost of the following items fairly allocable to "shared maintenance expense":
e. The salaries of the maintenance engineer and the assistant maintenance engineer.
f. The administrative expense in connection with the office of defendants' manager located in the building.
g. 1. The purchase or rental of any tools to actually perform maintenance work.
2. The purchase or rental of uniforms or wearing apparel for maintenance employees.

*419 3. The purchase or rental of tools, equipment, materials, or signs to be utilized for the upkeep of grounds.
4. Labor costs attributable to the maintenance of the ground.
5. Mileage and delivery charges.
With respect to paragraph four of the award, we find that plaintiff has shown no "evident miscalculation of figures" as contemplated by G.S. 1-567.14(a)(1). Plaintiff's attempt in the trial court and here amounts to an argument that the arbitrators reached the wrong result in determining that it was liable for two thirds of ad valorem taxes, utilities and insurance. It argues, for example, that the arbitrators applied a mistaken denominator and numerator in establishing an improper formula to reach their result. It refers to matters from the evidence relating to a determination of the square footage of the total premises and the portion occupied by it. Such arguments do not show a miscalculation of figures; they attempt to show a misinterpretation of the evidence by the arbitrators. Pursuant to the rules stated above, these are not proper considerations for courts reviewing arbitration awards. In providing that awards could be modified or corrected for "evident miscalculation of figures," we think our legislature had reference only to mathematical errors committed by arbitrators which would be patently clear to a reviewing court. G.S. 1-567.14(a)(1) is not an avenue for litigants to persuade courts to review the evidence and then reach a different result because it might be interpreted differently. Such an interpretation of the statute would completely frustrate the underlying purposes of the arbitration process.
With respect to paragraph six we find that plaintiff has not shown this portion of the award to be "imperfect in a matter of form" as contemplated by G.S. 1-567.14(a)(3). Here, again, plaintiff attempts to have the reviewing courts interpret the evidence differently from the arbitrators. It argues, essentially, that the evidence does not support the arbitrators' award that plaintiff should pay two thirds of maintenance expenses, what maintenance expenses are properly allowable, and how the parties interpreted their own contract. It refers to numerous matters of evidence to support its argument. Again, such review of the evidence is not our function, nor was it the function of the trial court. Plaintiff also argues that the arbitrators "abrogated their responsibility" with respect to this question in the controversy. Hence, the award is "imperfect as a matter of form." However, the record disclosed that the parties stipulated that the arbitrators would provide "an interpretation of the meaning of paragraph 9 of the Agreement as it applies to the matters referred to in the Complaint." Paragraph nine of the Agreement to Lease is the portion of the controversy addressed by paragraph six of the award. Plaintiff here, therefore, is arguing not with the form of the award, but with the result. The arbitrators did what they were requested to do: They interpreted this portion of the lease. Plaintiff disagrees with their interpretation and in essence requests that we substitute our interpretation for that of the arbitrators. This we are not allowed, nor inclined, to do.
With respect to both portions of the award in question here, we note that subsection (b) of G.S. 1-567.14 provides that when the court does modify and correct an award for the reasons allowed in subsection (a), it shall do so to effectuate "the intent" of the arbitrators. Clearly, the legislative intent is that only awards reflecting mathematical errors, errors relating to form, and errors resulting from arbitrators exceeding their authority shall be modified or corrected by the reviewing courts. Courts are not to modify or correct matters affecting the merits which reflect the intent of the arbitrators. Here, we find the intent of the arbitrators to be crystal clear and none of the statutory grounds for modification, correction or vacation of the award have been shown. We are therefore not prone to disturb the arbitrators' decision.
We find these established North Carolina rules especially pertinent to the case at bar:

*420 If an arbitrator makes a mistake, either as to law or fact, it is a misfortune of the party, and there is no help for it. There is no right of appeal and the Court has no power to revise the decisions of "judges who are of the parties' own choosing." An award is intended to settle the matter in controversy, and thus save the expense of litigation. If a mistake be a sufficient ground for setting aside an award, it opens a door for coming into court in almost every case; for in nine cases out of ten some mistake either of law or fact, may be suggested by the dissatisfied party. Thus * * * arbitration, instead of ending would tend to increase litigation. Poe & Sons, Inc. v. University, 248 N.C. 617 at 625, 104 S.E.2d 189, 195 (1958) quoting Patton v. Garrett, 116 N.C. 847, 21 S.E. 679 (1895).
For the reasons stated, the judgment of the court below is
Affirmed.
VAUGHN and CLARK, JJ., concur.